     Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 1 of 47   FILED
                                                                   PageID   #: 1
                                                                 IN CLERK'S OFFICE
                                                                           U.S. DISTRiCi" cni jrt f d.N.Y

                                         IRIZARRY, CH.J. *                        UtL 1 H im

JMK:MSA/MEB/MAM/SOD/DF                                                                      c
F. #2016R00695


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           ■X


UNITED STATES OF AMERICA                                 I N DICTMENT


 - against -
                                                         (T. 18, U.S.C.,§§ 371, 981(a)(1)(C),
JEAN BOUSTANI,                                            982(a)(1), 982(a)(2), 982(b)(1), 1349,
         also known as "Jean Boustany,                    1956(h) and 3551 et seq.: T. 21, U.S.C.,
NAJIB ALLAM,                                              § 853(p); T. 28, U.S.C.,§ 2461(c))
         also known as "Naji Allam,"
MANUEL CHANG,
ANTONIO DO ROSARIO,
TEOFILO NHANGUMELE,
ANDREW PEARSE,
SURJAN SINGH and
DETELINA SUBEVA,

                          Defendants.


                                             X


THE GRAND JURY CHARGES:


                                        INTRODUCTION


         At all times relevant to this Indictment, unless otherwise indicated:

1.       The Defendants and Relevant Entities and Individuals

                1.     The Republic of Mozambique was a sub-Saharan African nation.

                2.     Proindicus S.A. ("Proindicus")? Empresa Mo9ambicana de Atum, S.A.

("EMATUM") and Mozambique Asset Management ("MAM") were companies owned,

controlled and overseen by the Government of Mozambique that performed functions that

the Government of Mozambique treated as its own, and were thus "instrumentalities" of a

foreign government within the meaning of the Foreign Corrupt Practices Act ("FCPA"), Title
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 2 of 47 PageID #: 2




15, United States Code, Section 78dd-1(f)(1)(A). The companies were created to undertake

three maritime projects in Mozambique for and on behalf of Mozambique. Proindicus was

to perform coastal surveillance, EMATUM was to engage in tuna fishing and MAM was to

build and maintain shipyards.

              3.      The defendant MANUEL CHANG was a citizen of Mozambique and

Mozambique's Minister of Finance. CHANG was thus a "foreign official" within the

meaning ofthe FCPA,Title 15, United States Code, Section 78dd-1(f)(1)(A).

              4.      The defendant ANTONIO DO ROSARIO was a citizen of

Mozambique and an official in Mozambique's governmental state intelligence and security

service, known as Servico de Informacoes e Seguranca do Estado ("SISE"), which, together

with other Mozambican government agencies, was an owner of Proindicus, EMATUM and

MAM. DO ROSARIO was thus a "foreign official" within the meaning ofthe FCPA,Title

15, United States Code, Section 78dd-1(f)(1)(A).

              5.      The defendant TEOFILO NHANGUMELE was a citizen of

Mozambique acting in an official capacity for and on behalf ofthe Office of the President of

Mozambique. NHANGUMELE was thus a "foreign official" within the meaning ofthe

FCPA,Title 15, United States Code, Section 78dd-1(f)(1)(A).

              6.      Mozambican Co-Conspirator 1, an individual whose identity is known

to the Grand Jury, was involved in obtaining the Mozambican government's approval ofthe

Proindicus project.

              7.      Mozambican Co-Conspirator 2, an individual whose identity is known

to the Grand Jury, was a relative of a senior official of Mozambique.
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 3 of 47 PageID #: 3




              8.     Mozambican Co-Conspirator 3, an individual whose identity is known

to the Grand Jury, was a senior official in Mozambique's Ministry of Finance and a director

ofEMATUM. Mozambican Co-Conspirator 3 was thus a "foreign official" within the

meaning ofthe FCPA,Title 15, United States Code, Section 78dd-1(f)(1)(A).

              9.     Privinvest Group was an Abu Dhabi, United Arab Emirates("UAE")-

based holding company consisting of numerous subsidiaries (collectively, "Privinvest"),

including Privinvest Shipbuilding S.A.L., Abu Dhabi MAR("ADM"),Logistics

International and Palomar Capital Advisors and Palomar Holdings Ltd.(collectively,

"Palomar"). On its website,Privinvest described itself as "one of the largest global

shipbuilding groups for naval vessels, fuel-cell submarines, superyachts, offshore

constructions and associated services."

              10.    The defendant JEAN BOUSTANI,also known as "Jean Boustany,"

("BOUSTANI")was a citizen of Lebanon and was the lead salesman and negotiator for

Privinvest.


              11.    The defendant NAJIB ALLAM,also known as "Naji Allam,"

("ALLAM")was a citizen of Lebanon and the Chief Financial Officer of Privinvest.

              12.    Privinvest Co-Conspirator 1, an individual whose identity is known to

the Grand Jury, was hired by Privinvest to develop business with African nations through

connections with African government officials.

              13.    Privinvest Co-Conspirator 2, an individual whose identity is known to

the Grand Jury, was a principal executive of Privinvest.

              14.    Investment Bank 1, the identity of which is known to the Grand Jury,

was a global investment banking, securities and investment management firm incorporated
                                              3
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 4 of 47 PageID #: 4




and headquartered in Europe. It conducted its activities primarily through various

subsidiaries and affiliates (collectively,"Investment Bank 1"). Investment Bank 1 had a

class of securities registered pursuant to Section 12 of the Securities and Exchange Act of

1934(Title 15, United States Code, Section 78)(the "Exchange Act")and was required to

file reports with the U.S. Securities and Exchange Conunission("SEC")under Section 15(d)

ofthe Exchange Act(Title 15, United States Code, Section 78o(d)). As such. Investment

Bank 1 was an "issuer" as that term is used in the FCPA,Title 15, United States Code,

Sections 78dd-l(a) and 78m(b).

              15.    The defendant ANDREW PEARSE was a citizen of New Zealand and

was, until approximately September 13, 2013, a managing director ofInvestment Bank 1 and

the head ofInvestment Bank 1's Global Financing Group. While employed by Investment

Bank 1,PEARSE was an "employee" and "agent" of an "issuer" within the meaning ofthe

FCPA,Title 15, United States Code, Section 78dd-l(a). In or about April 2013,PEARSE

also began working for the benefit of Privinvest.

              16.    The defendant SURJAN SINGH was a citizen ofthe United Kingdom

and was, until approximately February 16, 2017, a managing director in Investment Bank 1's

Global Financing Group. While employed by Investment Bank 1, SINGH was an

"employee" and "agent" of an "issuer" within the meaning ofthe FCPA,Title 15, United

States Code, Section 78dd-l(a).

              17.    The defendant DETELINA SUBEVA was a citizen of Bulgaria and

was, until approximately August 21,2013, a vice president in Investment Bank 1's Global

Financing Group. While employed by Investment Bank 1, SUBEVA was an "employee"

and "agent" of an "issuer" within the meaning ofthe FCPA,Title 15, United States Code,
                                              4
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 5 of 47 PageID #: 5




Section 78dd-l(a). In or about April 2013, SUBEVA also began working for the benefit of

Privinvest.


              18.     Investment Bank 2, the identity of which is known to the Grand Jury,

was an international investment bank owned by a foreign government, and had offices in

New York, London and elsewhere.

              19.     The International Monetary Fund("IMF")was an inter-govemmental

institution that, until in or about March 2016, provided financial assistance and advice to

Mozambique. To receive such assistance, Mozambique agreed, among other things, to limit

its borrowing from private lenders.

11.    Terms and Definitions


              20.     A "security" was, among other things, any note, stock, bond, debenture,

evidence of indebtedness, investment contract or participation in any profit-sharing

agreement.

              21.     A "syndicated loan" was a loan arranged by one or more banks on

behalf of a group of lenders, referred to as a syndicate, who work together to provide funds

for a single borrower.

              22.     A "loan participation note" or "LPN" was a fixed-income security that

provided the holder with a pro-rata interest in the borrower's payment ofinterest and

principal.

              23.     A "Eurobond" was an international bond sold in a currency other than

the currency ofthe borrower.
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 6 of 47 PageID #: 6




III.   The Fraudulent Scheme


               Overview


              24.     Through a series of financial transactions between approximately 2013

and 2016, Proindicus, EMATUM and MAM borrowed in excess of$2 billion through loans

guaranteed by the Mozambican government. The loans were arranged by Investment Bank

1 and Investment Bank 2 and sold to investors worldwide, including in the United States.

Over the course ofthe transactions, the co-conspirators, among other things, conspired to

defraud investors and potential investors in the Proindicus, EMATUM and MAM financings

through numerous material misrepresentations and omissions relating to, among other things:

(i) the use ofloan proceeds,(ii) bribe and kickback payments to Mozambican government

officials and bankers,(iii) the amount and maturity dates of debt owed by Mozambique, and

(iv) Mozambique's ability and intention to pay back the investors.

              25.     Each ofthe companies entered into contracts with Privinvest to provide

equipment and services to complete the maritime projects. The loan proceeds were

supposed to be used exclusively for the maritime projects, and nearly all of the borrowed

money was paid directly to Privinvest, the sole contractor for the projects, to benefit

Mozambique and its people. In reality, the defendants JEAN BOUSTANl,NAJIB

ALLAM,MANUEL CHANG,ANTONIO DO ROSARIO,TEOFILO NHANGUMELE,

ANDREW PEARSE,SURJAN SINGH and DETELINA SUBEVA,together with others,

created the maritime projects as fronts to raise money to enrich themselves and intentionally

diverted portions ofthe loan proceeds to pay at least $200 million in bribes and kickbacks to

themselves, Mozambican government officials and others.
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 7 of 47 PageID #: 7




              26.     The co-conspirators applied only a portion of the loan proceeds towards

the maritime projects. In furtherance ofthe scheme,Privinvest charged inflated prices for

the equipment and services it provided, which were then used, at least in part, to pay bribes

and kickbacks. After conducting little or no business activity, Proindicus, EMATUM and

MAM each defaulted on their loans.


       B.     Relevant Internal Accounting Controls ofInvestment Bank 1

              27.     The FCPA,Title 15, United States Code, Sections 78m(b)(2)(B),

78m(b)(4), 78(b)(5) and 78ff(a) required issuers to maintain a system of sufficient internal

accounting controls and made it illegal to knowingly and willfully circumvent such controls.

              28.     Investment Bank 1 had internal accounting controls ("internal

controls") that addressed, among other things, the prevention of bribery of and by Investment

Bank 1 employees; the prevention of money laundering and other financial crimes; conflicts

of interests; outside employment; and the use of intermediaries in financial transactions.

Investment Bank 1's compliance department exercised primary responsibility for overseeing

and enforcing Investment Bank I's internal controls.

              29.     Within Investment Bank 1, the group of investment bankers assigned to

a specific transaction was called the "deal team." The defendants ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA were part of the deal team on the Proindicus

project and SINGH was a member of the deal team on the EMATUM project. They

received regular training on Investment Bank I's internal controls and were also aware of

those internal controls through their involvement in numerous transactions.
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 8 of 47 PageID #: 8




       C.     The Proindicus Project


              30.    On or about January 18, 2013,Privinvest entered into a $366 million

contract with Proindicus to supply materials and training to protect Mozambique's territorial

waters. On or about February 28, 2013, pursuant to a written loan agreement. Investment

Bank 1 agreed to arrange a S372 million syndicated loan to Proindicus, guaranteed by the

Republic of Mozambique (the "Proindicus Loan"). The defendant SURJAN SINGH signed

the loan agreement on behalf ofInvestment Bank 1, the defendant ANTONIO DO

ROSARIO co-signed on behalf ofProindicus and the defendant MANUEL CHANG signed

the government guarantee for the loan on behalf of Mozambique. Between approximately

June and August 2013, Investment Bank 1 increased the Proindicus Loan by approximately

$132 million. On or about November 15, 2013,Investment Bank 2 further increased the

Proindicus Loan by $118 million, bringing the total loaned amount to $622 million.

Proindicus never conducted significant operations or generated significant revenue and

defaulted on its loan payment due on or about March 21, 2017.

             (1) Bribery of Mozambican Government Officials to Gain Approval for the
                    Proindicus Proiect


              31.    Beginning in or about 2011,the defendant JEAN BOUSTANI,through

discussions with the defendant TEOFILO NHANGUMELE arranged by Privinvest Co-

Conspirator 1, attempted to persuade Mozambican government officials to establish a coastal

monitoring system through a contract with Privinvest. Almost immediately, BOUSTANI

and NHANGUMELE negotiated the first round of bribe and kickback payments that

Privinvest would have to make for the benefit of Mozambican government officials for the
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 9 of 47 PageID #: 9




project to be approved. For example, in furtherance ofthe scheme, BOUSTANI,

NHANGUMELE and other co-conspirators had the following discussions:

                      (a)     On or about November 11,2011, NHANGUMELE wrote to

BOUSTANI by email, stating:"To secure that the project is granted a go-ahead by the HoS

[Head of State], a payment has to be agreed before we get there, so that we know and agree,

well in advance, what ought to be paid and when. Whatever advance payments to be paid

before the project, they can be built in the project, and recovered."

                      (b)     Later on or about the same day, November 11,2011,

BOUSTANI wrote to NHANGUMELE by email, stating:"A very important issue which

needs to be clear: we had various negative experiences in Africa. Especially related to the

'success fees' payments. Therefore, we have a strict policy in the Group consisting of not

disbursing any 'success fee' before the signature ofthe Project Contract."

                      (c)     On or about November 14, 2011, NHANGUMELE responded

by email to BOUSTANI,stating: "Fabulous,I agree with you in principle. Let us agree and

look at project in two distinct moments. One moment is to massage the system and get the

political will to go ahead with the project. The second moment is the project

implementation/execution. I agree with you that any monies can only be paid after the

project signing. This has to be treated separately from the project implementation ...

Because for the project implementation there will be other players whose interest will have to

be looked after e.g. ministry of defense, ministry of interior, air force, etc. ... in democratic

governments like ours people come and go, and everyone involved will want to have his/her

share ofthe deal while in office, because once out ofthe office it will be difficult. So, it is
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 10 of 47 PageID #: 10




important that the contract signing success fee be agreed and paid in once-off, upon the

signing ofthe contract."

              32.    Soon thereafter, during an email exchange on or about December 28,

2011,the defendants JEAN BOUSTANI and TEOFILO NHANGUMELE agreed to $50

million in bribe and kickback payments to Mozambican government officials and $12

million in kickbacks for Privinvest co-conspirators. For example:

                     (a)     On or about December 28, 2011, in response to an email from

BOUSTANI requesting a bribe and kickback figure, NHANGUMELE wrote: "Fine brother.

I have consulted and please put 50 million chickens. Whatever numbers you have on your

poultry I will add 50 million of my breed."

                     (b)     On or about the same day, BOUSTANI forwarded this email to

Privinvest personnel, stating,"50M for them and 12M for [Privinvest Co-Conspirator 1]

(5%)==> total of62M on top."

              33.    After more than a year of negotiations, on or about January 18, 2013,

Privinvest and Proindicus signed a $366 million contract for Privinvest to provide a coastal

monitoring system to Mozambique. Five days later, on or about January 23, 2013, the

defendant JEAN BOUSTANI instructed a bank in the UAE to make payments to the

defendant TEOFILO NHANGUMELE and Mozambican Co-Conspirator 1. The

instructions ordered the bank, in relevant part: "Upon receipt by Privinvest Shipbuilding of a

minimum amount of US$ 317,000,000 ... to pay immediately: a. Teofilo Nhangumele the

sum of US$ 5,100,000 ... and b.[Mozambican Co-Conspirator 1] the sum of

US$ 5,100,000." The instructions also ordered the bank to pay NHANGUMELE and

Mozambican Co-Conspirator 1 an additional approximately $3.4 million each at later dates.
                                              10
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 11 of 47 PageID #: 11




              (2) Bribery to Gain Mozambique's Government Guarantee for the
                     Proindicus Financing


              34.     At the same time as the defendants JEAN BOUSTANI and TEOFILO

NHANGUMELE were negotiating bribe payments to cause Mozambican government

officials to approve the Proindicus project, BOUSTANI recruited Investment Bank 1 to

arrange financing for the project. During negotiations, bankers at Investment Bank 1 made

clear that Investment Bank 1 would only arrange a loan that was at or near market interest

rates, with debt that was either directly issued by the Government of Mozambique or

guaranteed by the government.

               35.    To further negotiations on the Proindicus project, on or about

September 13, 2012,the defendant ANDREW PEARSE traveled to the UAE to meet with

the defendants JEAN BOUSTANI and TEOFILO NHANGUMELE and a close relative of a

senior Mozambican government official, among others.

               36.    To help obtain Mozambique's agreement to Investment Bank 1's terms,

including that any loan be at or near market rates and guaranteed by the Mozambican

government, the defendants JEAN BOUSTANI and TEOFILO NHANGUMELE enlisted the

defendant MANUEL CHANG,Mozambique's Minister of Finance. On or about December

22,2012, CHANG wrote a letter to Privinvest Co-Conspirator 2, which was forwarded to an

employee ofInvestment Bank 1 ("Investment Bank 1 Employee 1"), an individual whose

identity is known to the Grand Jury, explaining that "the financing of this project is still

constrained by the IMF imposed limitation on the Government for Mozambique to accept

commercial credit for commercial projects. Therefore, we have devised an alternative

solution whereby an SPV [Special Purpose Vehicle]... will be formed."


                                               11
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 12 of 47 PageID #: 12




              37.     On or about December 26,2012,the defendant JEAN BOUSTANI sent

an email to the defendant TEOFILO NHANGUMELE in preparation for a meeting in

Mozambique between employees ofInvestment Bank 1, Privinvest and Proindicus to

negotiate the terms ofthe transaction. In the email, BOUSTANI emphasized:"But the only

imperative matter for [Investment Bank 1] bro is [the defendant MANUEL CHANG's]

signature of the guarantee for the loan."

              38.     On or about February 28,2013,the defendant MANUEL CHANG

signed the guarantee for the Proindicus Loan. In or about and between October 2013 and

December 2013,the defendants JEAN BOUSTANI and NAJIB ALLAM,along with others,

paid at least $5 million in bribe and kickback payments for the benefit of CHANG from a

bank account in the UAE,through the United States, to a bank account in Spain.

              (3) Conspiracy to Circumvent Investment Bank 1's Internal Controls and
                    Win Business for Investment Bank 1 in Connection with the Proindicus
                    Proiect. Including Paving Bribes to Mozambican Government Officials

              39.     While negotiations over the Proindicus financings proceeded in 2012

and early 2013,the defendants ANDREW PEARSE,SURJAN SINGH and DETELINA

SUBEVA,together with others, conspired to circumvent Investment Bank 1's internal

controls to enrich themselves and win the Proindicus business for Investment Bank 1,

including through the payment of bribes to Mozambican government officials. At the time,

PEARSE,SINGH and SUBEVA were agents acting within the scope of their employment on

behalf ofInvestment Bank 1, with the intent, at least in part, to benefit Investment Bank 1.

              40.     Investment Bank 1's internal controls required employees, including

the compliance department and the deal team,to evaluate the potential for corruption related

to the Proindicus project and the Mozambican government officials who would be involved
                                              12
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 13 of 47 PageID #: 13




in running it. Investment Bank 1's review process identified certain red flags concerning the

proposed Proindicus transaction at an early stage. On or about March 9, 2012, in response

to a question from Investment Bank 1 Employee 1 as to whether there was a competitive

bidding process that resulted in Privinvest being selected, the defendant JEAN BOUSTANI

replied by email, copying the defendant SURJAN SINGH,that the selection of Privinvest

had not resulted from a competitive bid and that the deal had come about due to "high level

connections" between Privinvest and the Mozambican government.

              41.    In or about March 2012, in anticipation of arranging financing for the

Proindicus project. Investment Bank 1 employees began conducting due diligence, or

research, on the parties involved in the project. Accordingly, as early as approximately

March 12,2012,Investment Bank 1 employees identified allegations of corruption

associated with Privinvest Co-Conspirator 2. On that day. Investment Bank 1 Employee 1

reported to his superior and the defendant SURJAN SINGH that Investment Bank 1 had

previously designated Privinvest Co-Conspirator 2 as "an undesirable client." Furthermore,

on or about March 13, 2012,Investment Bank 1 Employee 1 began collecting approximately

10 news articles containing potentially derogatory information regarding Privinvest Co-

Conspirator 2, and exchanged emails with SINGH regarding the information and articles.

              42.    Notwithstanding the existence of such red flags, while conducting due

diligence on the Proindicus transaction as required by Investment Bank 1's internal controls,

the defendants ANDREW PEARSE,SURJAN SINGH and DETELINA SUBEVA withheld

information about the likelihood of corruption connected to the Proindicus transaction from

Investment Bank 1's compliance department. For instance, in or about November 2012, at

the direction ofthe head ofInvestment Bank 1's compliance department, members ofthe
                                             13
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 14 of 47 PageID #: 14




Proindicus deal team consulted with a senior executive for Investment Bank 1's Europe,

Middle East and Africa("EMEA")region (the "EMEA Executive"), an individual whose

identity is known to the Grand Jury, regarding any legal or reputational concerns that the

Proindicus transaction might raise for the bank. On or about November 19,2012,PEARSE

summarized those discussions in an email he sent to Investment Bank 1 Employee 1, writing

that the EMEA Executive "said no to the combination of Moz[ambique] and your friend

[Privinvest Co-Conspirator 2], so we need to structure him out of the picture." Similarly,

Investment Bank I maintained a report in its due diligence files describing Privinvest Co-

Conspirator 2 as a "master of kickbacks." Despite such information, PEARSE,SINGH and

Investment Bank 1 Employee I all failed to relay the EMEA Executive's concerns to

Investment Bank 1's compliance department, and the compliance department failed to pursue

its inquiry further.

               43.     Furthermore, the defendants ANDREW PEARSE,SURJAN SINGH

and DETELINA SUBEVA conspired to withhold from Investment Bank I's compliance

department that Privinvest and Proindicus sought to appoint an individual in Mozambique

who had previously been involved in fraudulent conduct to Proindicus's Board of Directors.

Specifically, even though Investment Bank 1 compliance personnel were responsible for

choosing an external firm to perform due diligence on Proindicus's officers and directors, in

or about February 2013, the defendants ANDREW PEARSE,DETELINA SUBEVA and

SURJAN SINGH secretly selected a due diligence firm ("Due Diligence Firm 1"), the

identity of which is known to the Grand Jury, to research the transaction and pre-screen the

individuals identified as directors of Proindicus to secure approval by Investment Bank 1

compliance personnel.
                                              14
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 15 of 47 PageID #: 15




              44.    In or around February 2013,Due Diligence Firm 1 reported to the

defendants ANDREW PEARSE,SURJAN SINGH and DETELINA SUBEVA that one of

the proposed directors of Proindicus had previously been involved in fraudulent conduct

while he was an officer of a Mozambican state-owned company. PEARSE,SINGH and

SUBEVA did not share this information with Investment Bank 1's compliance department.

Instead,PEARSE,SINGH and SUBEVA obtained a replacement group of directors, which

included the defendant ANTONIO DO ROSARIO,from Privinvest and Proindicus and asked

Due Diligence Firm 1 for a background investigation on them. Due Diligence Firm 1

reported fewer red flags related to the second group of directors.

              45.     On or about February 26, 2013, having pre-cleared the second group of

Proindicus directors and without revealing that two separate groups of directors had been

researched, the defendant DETELINA SUBEVA forwarded the names ofthe second group

of proposed directors to Investment Bank 1's compliance department for due diligence by the

firm that the compliance department had selected("Due Diligence Firm 2"), the identity of

which is known to the Grand Jury. After reviewing a report from Due Diligence Firm 2, the

compliance department approved the new group of directors.

              (4) Conspiracy to Remove or Modify Conditions on the Proindicus Loan that
                    Had Been Consistent with Investment Bank 1's Internal Controls

              46.     As part of its system of intemal controls. Investment Bank 1 imposed

conditions that Mozambique would have to meet to receive a loan. Some of those

conditions, however, carried a risk of exposing the existence ofthe Proindicus project to the

Mozambican public and members of Mozambique's government beyond the circle of

government officials who were part ofthe fraudulent scheme. To conceal the fraudulent


                                              15
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 16 of 47 PageID #: 16




scheme, avoid scrutiny and help win business for Investment Bank 1, the defendants

ANDREW PEARSE,SURJAN SINGH and DETELINA SUBEVA,together with others,

removed some ofInvestment Bank 1's conditions for the Proindicus Loan.

              47.    For example,Investment Bank 1 originally had required Proindicus to

provide an opinion from the Attorney General of Mozambique concerning the validity ofthe

government guarantee. On or about February 18, 2013,the defendant JEAN BOUSTANI,

on behalf of both Privinvest and Mozambique, strenuously objected, explaining to the

defendant DETELINA SUBEVA in an email: "[T]he attorney general opinion is not

mandatory ...I believe that this will not be accepted by Proindicus since its owner wanted to

bypass public tender and normal bureaucratic procedures from day 1 by creating a private

entity!! So they will never accept to inform the attorney general I! The [Minister of

Finance] guarantee is legally covered by a presidential decree." On or before February 28,

2013,the defendants ANDREW PEARSE,SURJAN SINGH and SUBEVA,together with

others, ultimately removed the requirement from the conditions Investment Bank 1 had

imposed.

              48.    Similarly, on or about February 25, 2013,the defendants ANDREW

PEARSE,SURJAN SINGH and DETELINA SUBEVA,together with others, removed

Investment Bank 1's condition that Mozambique inform the IMF ofthe loan. PEARSE,

SINGH and SUBEVA replaced that condition with the less stringent requirement that

Mozambique represent to investors "that they [were] in compliance with their IMF and

World Bank obligations." In fact, the IMF was not informed of the Proindicus Loan at the

time ofthe transaction. Indeed, the IMF learned ofthe transaction only in or about 2016,



                                             16
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 17 of 47 PageID #: 17




when its exposure contributed to the IMF's decision to cease providing aid and financing to

Mozambique and caused a severe financial crisis in Mozambique,

              (5) The Proindicus Loan and Recruiting ofInvestors in the United States

              49.     After Investment Bank I's compliance department approved the

transaction on or about March 20, 2013,Investment Bank 1 agreed to arrange a $372 million

syndicated loan to Proindicus, guaranteed by the Republic of Mozambique, pursuant to a

written loan agreement. The defendant SURJAN SINGH signed the loan agreement on

behalf of Investment Bank 1, the defendant ANTONIO DO ROSARIO co-signed on behalf

ofProindicus and the defendant MANUEL CHANG signed the government guarantee on

behalf of Mozambique.

              50.     The Proindicus loan agreement provided that all payments by the

borrower or the lenders would be paid to Investment Bank I's bank account at a New York

City-based financial institution ('TSfew York City Bank I"), the identity of which is known to

the Grand Jury. The loan agreement also required Proindicus to "apply all amounts

borrowed by it under the Facility towards the financing ofthe Project." Furthermore, the

loan agreement prohibited improper payments in connection with the Proindicus project,

including payments that would violate the FCPA,the United Kingdom's Bribery Act("UK

Bribery Act") and the Mozambican Anti-Corruption Law.

              51.     On or about March 21, 2013, Investment Bank I transferred the entire

proceeds of the loan, less fees totaling approximately $44 million, through a bank account at

New York City Bank 1, directly to a bank account held by Privinvest at a bank in Abu Dhabi,

UAE("UAE Bank 1"), the identity of which is known to the Grand Jury. Investment Bank

1 immediately solicited United States-based investors to participate in the loan, in part by
                                              17
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 18 of 47 PageID #: 18




sending them electronically, among other things, the Proindicus loan agreement and a

confidential information memorandum that summarized its terms.


              (6) Proindicus Loan Increase and Bribe and Kickback Payments to PEARSE
                     and SUBEVA


              52.     On or about March 28, 2013,the defendant ANDREW PEARSE

notified the defendants SURJAN SINGH and DETELINA SUBEVA and others at


Investment Bank 1 that Proindicus sought to borrow an additional $250 million from

Investment Bank 1.


              53.     On or about June 13, 2013, the defendant MANUEL CHANG signed,

on behalf of Mozambique, a government guarantee for an additional $250 million in

borrowing by Proindicus. One day later, on or about June 14, 2013,Investment Bank 1 and

Proindicus amended their loan agreement to permit Proindicus to borrow up to an additional

$250 million from Investment Bank 1.

              54.     Even though Proindicus had conducted no operations, on or about June

23, 2013,Investment Bank Us Credit Risk Management team agreed to loan an additional

$100 million to Proindicus based on a memorandum written by the defendants ANDREW

PEARSE,SURJAN SINGH and DETELINA SUBEVA,together with others, representing

that Privinvest required additional equipment.

              55.     On or about June 25, 2013,Investment Bank 1 wired approximately

$100 million less its fees through New York City Bank 1 to a Privinvest account at UAE

Bank 1. Investment Bank 1 marketed and sold portions ofthe debt to investors, including to

an investor in the United States.




                                             18
  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 19 of 47 PageID #: 19




             56.     Throughout 2013 and 2014, using loan proceeds, Privinvest made

numerous kickback payments to the defendant ANDREW PEARSE. On or about April 15,

2013,PEARSE opened a bank account at a bank in Abu Dhabi, UAE("UAE Bank 2"), the

identity of which is known to the Grand Jury. After PEARSE opened the account,

Privinvest wired bribe and kickback payments of more than $45 million from UAE Bank 1

accounts to PEARSE's UAE Bank 2 account. Each payment was denominated in United

States dollars and each was routed and completed through the UAE banks' correspondent

bank accounts in New York City and passed through the Eastern District of New York, as

follows:


            Date             Amount                   Wire Instruction


     April 23,2013           $2,500,000 "partial pymt on consultancy agreement"

     May 26, 2013            $1,000,000 "partial pymt on consultancy agreement"

     June 26, 2013           $1,000,000 "partial pymt on consultancy agreement"

     July 25,2013            $1,000,000 "partial pymt on consultancy agreement"

     September 1, 2013       $1,000,000 "partial pymt on consultancy agreement"

     September 25,2013      $15,600,000 "dividends payment"

     September 30,2013       $1,000,000 "partial payment on consultancy
                                        agreement"

     October 23, 2013        $7,800,000 "divident pym"

     October 31, 2013        $1,000,000 "partial pmt on consultancy agreement"

    December 3, 2013         $1,000,000 "partial pmt on consultancy agreement"

    December 23,2013         $1,000,000 "partial pyt on consultancy agreement"

    January 27,2014          $1,000,000 "partial pyt on consultancy agreement"




                                           19
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 20 of 47 PageID #: 20




     February 27, 2014          $250,000 "partial pyt on consultancy agreement"

     June 3, 2014            $10,050,000 "dividends payment"


              57.    The defendant ANDREW PEARSE shared some ofthe bribes and


kickbacks that he received from the fraudulent loan proceeds with the defendant DETELINA

SUBEVA. On or about and between June 12, 2013 and October 27, 2013,PEARSE

transferred a total of approximately $2.2 million from bank accounts he held at UAE Bank 2

to a bank account SUBEVA held at UAE Bank 2.


       D.     EMATUM


              58.    On or about August 2, 2013,EMATUM entered into an approximately

$785 million contract with Privinvest to purchase vessels, equipment and training-to create a

state-owned tuna fishing company. On or about August 30,2013,Investment Bank 1 agreed

to make up to $850 million in loans guaranteed by Mozambique to EMATUM (the

"EMATUM Loan"). The EMATUM loan agreement was signed by, among other people,

the defendant SURJAN SINGH on behalf ofInvestment Bank 1 and the defendant

ANTONIO DO ROSARIO on behalf of EMATUM. The defendant MANUEL CHANG


signed the government guarantee on behalf of Mozambique. On or about September 11,

2013,Investment Bank 1 loaned approximately $500 million to EMATUM to finance the

EMATUM project and, because Investment Bank 1 refused to loan additional funds, on or

about October 11,2013,Investment Bank 2 loaned an additional approximately $350 million

to EMATUM.




                                             20
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 21 of 47 PageID #: 21




             (1) The Fabricated Rationale for the EMATUM Loan

              59.    In or about May 2013, while Investment Bank 1 was increasing the

Proindicus Loan by approximately $100 million, the defendants ANDREW PEARSE,

DETELINA SUBEVA,JEAN BOUSTANI and ANTONIO DO ROSARIO,together with

others, agreed to a scheme for Mozambique to borrow another $850 million. A significant

portion ofthe additional funds would be funneled to Privinvest and then misappropriated, at

least in part, to make additional bribe and kickback payments, pay inflated profits and make

loan payments on the Proindicus Loan to prevent discovery of the co-conspirators' fraudulent

scheme.


              60.    In approximately July 2013,the defendant ANDREW PEARSE

announced to others at Investment Bank 1 that he intended to leave the bank, but he

remained a bank employee on leave until on or about September 13, 2013. Investment Bank

1 also placed the defendant DETELINA SUBEVA on leave on or about July 22,2013 and

terminated her on or about August 21, 2013.

              61.    During the summer of2013, contrary to Investment Bank 1 policies

and procedures, the defendants ANDREW PEARSE and DETELINA SUBEVA used their

personal email accounts to conspire with Mozambican govemment officials and Privinvest

employees to effectuate a large loan through Investment Bank 1 for the EMATUM project.

For example, on or about July 4,2013,PEARSE used his personal email account to email

SUBEVA and the defendant JEAN BOUSTANI certain questions about a proposal PEARSE

had drawn up to create a tuna fishing fleet. In response, on or about July 4, 2013,

BOUSTANI replied that the defendant ANTONIO DO ROSARIO would "go ahead in all

suggestions needed in order to maximize funding size."
                                              21
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 22 of 47 PageID #: 22




              62.     By the end of July 2013, the defendants JEAN BOUSTANI,

ANTONIO DO ROSARIO, ANDREW PEARSE,SURJAN SINGH and DETELINA

SUBEVA,together with others, had established the details ofthe EMATUM project as a

pretext to justify the maximum possible loan amount, rather than to meet legitimate fishing

needs ofthe EMATUM project. For example, on or about July 21, 2013, BOUSTANI

emailed DO ROSARIO,copying PEARSE and SUBEVA at their personal email accounts:

"[W]e need your Marshall skills to finish by August 19 ... we will go for 800 millionS so we

keep a cushion for Proindicus interest payment next year." Later in the email conversation,

BOUSTANI added:"We can decrease the trawlers to 25 and add two 45 meters OPVs

[military-style trimaran boats] with special systems to 'protect' the trawlers. Is that better

Andrew?" PEARSE responded on or about July 21, 2013,to BOUSTANI and SUBEVA,

writing, in part:"2 big fisheries makes a lot ofsense and ties into Fisheries Master Plan!"

               63.    Moreover,to avoid detection ofthe ongoing fraudulent scheme,the

defendants JEAN BOUSTANI, ANTONIO DO ROSARIO, ANDREW PEARSE and

DETELINA SUBEVA also planned to use some ofthe EMATUM Loan to pay the debt of

the earlier Proindicus project. On or about July 21, 2013, SUBEVA wrote an email to

BOUSTANI,PEARSE and DO ROSARIO,stating:"[W]e should also keep a cushion for

Proindicus of$17mn so that we don't need to go back to MoF [Ministry of Finance] and they

are on our side."


               (2) Conspiracy to Circumvent Investment Bank 1's Intemal Controls and
                     Win Business for Investment Bank 1 in Connection with the EMATUM
                     Proiect. Including Paving Bribes to Mozambican Government Officials

               64.    The defendants ANDREW PEARSE,SURJAN SINGH and

DETELINA SUBEVA,together with others, conspired to circumvent Investment Bank 1's
                                               22
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 23 of 47 PageID #: 23




internal controls to enrich themselves and win business for Investment Bank 1 in connection


with the EMATUM project. Thus, even though still employed by Investment Bank 1,

PEARSE and SUBEVA sought to conceal their involvement in setting up the EMATUM

project by using personal email accounts and removing all references to themselves from

documents they had prepared. For example:

                     (a)     On or about July 27,2013, in response to a request from the

defendant SURJAN SINGH for information on the tuna fishing proposal, the defendant

ANDREW PEARSE used his personal email account to send an email to the defendant

JEAN BOUSTANI,copying the defendant DETELINA SUBEVA on her personal email

account, stating:"We are going to send both shortly. Pise bro don'tjust forward but rather

create new email and attach the docs,[Investment Bank 1] is very sensitive to seeing our

names involved."


                     (b)     On or about July 27,2013,the defendant DETELINA

SUBEVA,using her personal email account, sent an email concerning the tuna fishing

proposal to the defendants JEAN BOUSTANI and ANDREW PEARSE,addressing the

email to PEARSE's personal email account, stating:"Hi Jean -sending you a full info

package to please send to Surjan[SINGH]in a clean email(without my email details)."

Minutes later, SUBEVA sent documents she titled "feasibility materials" and "financial

model" to BOUSTANI and PEARSE.


                     (c)     In response, on or about July 27,2013,the defendant ANDREW

PEARSE used his personal email account to instruct the defendant DETELINA SUBEVA on

her personal email account: "[I]f you go into the properties of each doc, it shows you as the

author. You may want to delete [the metadata] and resend" the documents. Later the same
                                              23
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 24 of 47 PageID #: 24




day, using the same personal email accounts, SUBEVA sent an email to PEARSE stating:

"I'm sure Suij[SINGH] can sanitize worst comes to worst and delete the author."

              65.    In addition, the defendants JEAN BOUSTANI, ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA created fake competing bids from contractors

for the EMATUM project in anticipation of an inquiry from Investment Bank 1 as to why

Privinvest would be awarded the project. For example, on or about July 31, 2013,PEARSE

sent an email to the BOUSTANI and SUBEVA stating: "Guys, below is the argument that I

think we(or rather the Borrower)should present to [Investment Bank 1] next week when in

Maputo .... The sponsors ofthe Borrower (ie the various Ministries, but principally SISE)

at the behest of the President went out to 4 shipyards[we need to have names] asking for

proposals to build a fleet.... There was no need legally to have a public tender as

procurement rules don't apply to private companies, but nonetheless they sought a number of

bids.[]ONLY ADM [a Privinvest entity] responded with the full package and offered an

integrated solution with fishing surveillance, command center and boats." BOUSTANI

replied: "Let's say they contacted South African yards and Spanish + Portuguese. Without

naming."

              66.    In an effort to ensure that Investment Bank 1 would arrange the

EMATUM Loan,the defendant SURJAN SINGH included fake bid information in a

memorandum he wrote and submitted to Investment Bank 1 in or about August 2013 to gain

approval for the EMATUM Loan,falsely asserting that the Privinvest proposal was deemed

the most competitive one in comparison to bids from three other international companies.

              67.    Moreover,in or about early August 2013,the defendant SURJAN

SINGH travelled to Mozambique to lead Investment Bank 1's due diligence for the
                                             24
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 25 of 47 PageID #: 25




EMATUM transaction. In furtherance ofthe fraudulent scheme, SINGH and the defendants

ANDREW PEARSE and DETELINA SUBEVA provided talking points and suggested

answers to Mozambican government officials for due diligence meetings with Investment

Bank 1 in an effort to ensure that Investment Bank 1 would arrange the loan.

              68.    The defendants ANDREW PEARSE and DETELINA SUBEVA, with

the knowledge ofthe defendant SURJAN SINGH,also continued to hide their own

involvement in the due diligence process. On or about August 4, 2013, SUBEVA sent an

email to the defendant JEAN BOUSTANI,copying PEARSE,stating: "Pise remind [the

defendant ANTONIO DO ROSARIO]not to mention Andrew [PEARSE] and myselfto the

[Investment Bank 1] team! They cannot know we are involved in this project!!!! If there is

a slip up, say he knows us from the previous deal."

             (3) The EMATUM Loan Agreement and Solicitation of United States
                    Investors


              69.    On or about August 30, 2013,Investment Bank 1 entered into the

$850 million loan agreement with EMATUM. The EMATUM loan agreement was signed

by, among others, the defendant SURJAN SINGH on behalf ofInvestment Bank 1 and the

defendant ANTONIO DO ROSARIO on behalf ofEMATUM. The defendant MANUEL


CHANG signed the government guarantee on behalf of Mozambique.

              70.    The EMATUM loan agreement provided that all payments by the

borrower or the lenders would be paid to Investment Bank 1's bank account at New York

City Bank 1. The agreement also required EMATUM to "apply all amounts borrowed by it

under the[EMATUM loan agreement] towards ... the purchase offishing infrastructure,

comprising of27 vessels, an operations centre, and related training." The loan agreement


                                             25
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 26 of 47 PageID #: 26




also prohibited improper payments in connection with the project, including payments that

would violate the FCPA,the UK Bribery Act and the Mozambican Anti-Corruption Law.

              71.      On or about September 11,2013,Investment Bank 1 sent $500 million

in loan proceeds, less its fees, to Privinvest. Investment Bank 1 funded the EMATUM Loan

by selling loan participation notes to investors in the United States and elsewhere. By email

and other electronic means.Investment Bank 1 sent potential investors, including United

States investors, materials that included the EMATUM loan agreement and an offering

circular. Like the loan agreement, the offering circular stated: "The proceeds from the Loan

will be used by the Borrower towards the financing ofthe purchase offishing infrastructure,

comprising of27 vessels, an operations centre and related training and for the general

corporate purposes ofthe Borrower."

              72.      In reliance on the representations in the loan agreement and offering

circular, investors, including investors in the United States, purchased EMATUM loan

participation notes.

              73.      Despite projections that EMATUM would generate annual fishing

revenues of approximately $224 million by December 2016, it generated virtually no revenues

and, as of approximately late 2017, conducted no fishing operations. EMATUM defaulted

on its financing payment due on or about January 18, 2017.

              (4)      Bribes and Kickbacks to the Defendant SURJAN SINGH and
                       Mozambican Government Officials


              74.      The defendant SURJAN SINGH also received bribe and kickback


payments directly from Privinvest for his role in the fraudulent scheme. Specifically, on or

about October 20, 2013, the defendant ANDREW PEARSE sent an email to the defendant


                                               26
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 27 of 47 PageID #: 27




JEAN BOUSTANI with SINGH's bank account information at UAE Bank 2, referring to

SINGH as "Uncle," and adding,"[i]f we can do something this week he would appreciate it.

That same day, on or about October 20,2013, BOUSTANI forwarded the request to the

defendant NAJIB ALLAM,writing,"Uncle ... Surjan. Total of4."

              75.    On or about and between October 23,2013 and February 27, 2014,

Privinvest wired approximately six payments totaling approximately $4.49 million from its

bank account at UAE Bank I to the defendant SURJAN SINGH's UAE Bank 2 account.


Each payment was routed through the UAE banks' correspondent bank accounts in New

York City. Privinvest made the following bribe and kickback payments to SINGH:

            Date              Amount                   Wire Instruction


     October 23,2013           $800,000 "pymt on consultancy agreement"

     November 27,2013          $800,000 "pmt on consultancy agreement"

     December 23, 2013         $800,000 "pyt on consultancy agreement"

     January 27,2014           $800,000 "pyt on consultancy agreement"

     January 28,2014           $799,960 "pyt on consultancy agreement"

     February 27,2014          $500,000 "pyt on consultancy agreement."


              76.    The defendants JEAN BOUSTANI and NAJIB ALLAM continued to


coordinate the payment of bribes to Mozambican government officials. On or about April 8,

2014, BOUSTANI sent an email to ALLAM,providing an accounting of bribes through the

Proindicus and EMATUM projects and stating that Privinvest had paid "125 [million U.S.

dollars] for all for everything ...." BOUSTANI summarized the distribution of the bribes,

including $8.5 million to the defendant TEOFILO NHANGUMELE,$8.5 million to

Mozambican Co-Conspirator 1, $15 million to the defendant ANTONIO DO ROSARIO,

                                            27
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 28 of 47 PageID #: 28




$7 million to the defendant MANUEL CHANG and $3 million to Mozambican Co-

Conspirator 3, among others.

              77.    In an effort to conceal the unlawful nature ofthese payments, the

defendants JEAN BOUSTANI,NAJIB ALLAM and ANTONIO DO ROSARIO used third-

party entities and fabricated invoices to distribute money to the Mozambican government

officials. For example, on or about October 17, 2013, BOUSTANI wrote an email to DO

ROSARIO,stating: "I need asap invoices in the name of: Logistics International Abu Dhabi

[a Privinvest-related company]. Invoices for everything my brother. Each one mentioning

the subject (real estate purchase...etc....). Even for Pantero [the defendant MANUEL

CHANG],a small paper say 'consultancy fees.'"

              78.    Accordingly, on or about and between October 20,2013 and December

4,2013,the defendant JEAN BOUSTANI caused Privinvest to make bribe payments of

approximately $5 million,from Privinvest's UAE-based bank account, through the Eastern

District of New York,to a bank account in the name of a company controlled by the

defendant MANUEL CHANG.


       E.     MAM


              (1)    MAM Loan Agreement

              79.    On or about May 1,2014, MAM and Privinvest executed an

approximately $500 million contract for Privinvest to, among other things, build a shipyard,

provide additional naval vessels and upgrade two existing facilities to service Proindicus and

EMATUM vessels.


              80.    On or about May 20, 2014,Investment Bank 2 and the Privinvest entity

Palomar, acting through the defendants ANDREW PEARSE and DETELINA SUBEVA,
                                             28
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 29 of 47 PageID #: 29




together with others, arranged a syndicated loan of up to $540 million to MAM,guaranteed

by the Republic of Mozambique (the"MAM Loan"). Investment Bank 2 solicited investors,

using, among other things, the MAM loan agreement and a confidential information

memorandum that summarized its terms. As with the Proindicus and the EMATUM loans,

the loan agreement required that the MAM loan proceeds be used for project purposes and

prohibited illegal and corrupt payments. The defendant ANTONIO DO ROSARIO signed

the loan agreement on behalf of MAM,and the defendant MANUEL CHANG signed the

government guarantee on behalf of Mozambique.

             81.     The MAM loan agreement also provided that all payments required

under the agreement were to be made through a bank account in New York City at a New

York City-based financial institution("New York City Bank 2"), the identity of which is

known to the Grand Jury.

              82.    On or about and between approximately May 23,2014 and June 11,

2014, MAM borrowed approximately $535 million from Investment Bank 2, guaranteed by

the Republic of Mozambique, which Investment Bank 2 sent directly to Privinvest through

correspondent bank accounts at New York City Bank 2.

             (2) MAM Bribe and Kickback Pavments

              83.    An accounting spreadsheet maintained by the defendant NAJIB

ALLAM reflected that Privinvest made bribe and kickback payments to obtain the MAM

contract. Such payments included approximately $13 million to the defendant ANTONIO

DO ROSARIO,approximately $5 million to the defendant MANUEL CHANG,

approximately $918,000 to Mozambican Co-Conspirator 2 and approximately $1.8 million to

Mozambican Co-Conspirator 3.
                                            29
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 30 of 47 PageID #: 30




              84.    Despite projecting approximately $63 million in operating revenues by

the end of its first year of operations, MAM generated virtually no revenues and defaulted on

its loan payment due on or about May 23, 2016.

       F.     EMATUM Exchange


              85.    In or about 2015,Proindicus, EMATUM,MAM and Mozambique

encountered problems servicing the approximately $2 billion in debt they had amassed in

2013 and 2014, including as a result ofthe Proindicus, EMATUM and MAM Loans.

Furthermore, at around the same time, Mozambican government officials, including the

defendant ANTONIO DO ROSARIO,received inquiries from the IMF concerning the use of

some ofthe loan proceeds.

              86.    To hide from the public and the IMF the near bankruptcy ofthe project

companies resulting from loan proceeds being diverted as part ofthe fraudulent scheme,

avoid inquiry from the IMF and conceal discovery ofthe scheme, several ofthe co-

conspirators, including the defendants JEAN BOUSTANl,ANDREW PEARSE and

DETELINA SUBEVA,proposed to exchange the EMATUM loan participation notes for

Eurobonds issued directly by the Mozambican government.

              87.    In furtherance of the fraudulent scheme, in or about and between March

2015 and May 2015,Investment Bank 1 employees, together with the defendants JEAN

BOUSTANl,ANDREW PEARSE and DETELINA SUBEVA,organized meetings with

Mozambican government officials to convince them to restructure the existing loans by

converting them into Eurobonds. The Mozambican government accepted the co-

conspirators' recommendation and hired Investment Bank 1 and Investment Bank 2 to



                                             30
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 31 of 47 PageID #: 31




conduct the exchange and Palomar, which employed PEARSE and SUBEVA,as an adviser

for the exchange.

              88.    On or about March 9,2016,Investment Bank 1 and Investment Bank 2

announced the exchange. To convince investors to exchange their loan participation notes

for Eurobonds, the defendants ANDREW PEARSE and DETELINA SUBEVA,together

with bankers at Investment Bank 1 and Investment Bank 2, prepared documents that were

sent to investors, including in the United States. The exchange documents failed to

adequately disclose the existence of the Proindicus and MAM Loans or the maturity dates of

those loans. The documents therefore contained false and misleading information about the

Eurobonds and Mozambique's creditworthiness.

              89.    By on or about April 6,2016, based upon the co-conspirators' false and

misleading information, the EMATUM investors consented to the exchange, resulting in the

exchange ofthe EMATUM LPNs for Eurobonds on that same day.

       G.     Proindicus. EMATUM and MAM Loan Defaults


              90.    Following the 2016 EMATUM exchange, in or about and between May

2016 and March 2017, Proindicus, EMATUM and MAM each defaulted on their loans, and

Proindicus, EMATUM and MAM proceeded to miss more than $700 million in loan

payments.

       H.     Summarv of Bribe and Kickback Pavments


              91.    In furtherance of the fraudulent scheme, numerous Mozambican

government officials received bribe and kickback payments from Privinvest in connection

with the Mozambican projects. Specifically:



                                            31
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 32 of 47 PageID #: 32




                    (a)    The defendant MANUEL CHANG received at least $5 million

in bribe and kickback payments from Privinvest.

                    (b)    The defendant ANTONIO DO ROSARIO received at least

$12 million in bribe and kickback payments from Privinvest.

                    (c)    The defendant TEOFILO NHANGUMELE received at least

$8.5 million in bribe and kickback payments from Privinvest.

                    (d)     Mozambican Co-Conspirator 1 received at least $8.5 million in

bribe and kickback payments from Privinvest.

                    (e)     Mozambican Co-Conspirator 2 received at least $9.7 million in

bribe and kickback payments from Privinvest.

                    (f)     Mozambican Co-Conspirator 3 received at least $2 million in

bribe and kickback payments from Privinvest.

             92.    The defendant JEAN BOUSTANI received approximately $15 million

from the proceeds of Privinvest's fraudulent scheme. In or about and between May 2013

and July 2014, Privinvest paid BOUSTANI these funds in a series of wire transfers, many of

which were paid through a correspondent bank account in New York City and passed

through the Eastern District of New York.

             93.     Also in furtherance ofthe scheme, the defendants ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA received bribe and kickback payments in

connection with the Mozambican projects. Specifically:

                    (a)    The defendant ANDREW PEARSE received over $45 million

in bribe and kickback payments from Privinvest in connection with the Mozambican

maritime projects. Many ofthese bribe and kickback payments were paid through a
                                            32
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 33 of 47 PageID #: 33




correspondent bank account in New York City and passed through the Eastern District of

New York.


                      (b)     The defendant SURJAN SINGH received bribe and kickback

payments totaling approximately $4.5 million from Privinvest. At least one bribe and

kickback payment from Privinvest was paid through a correspondent account in New York

City and passed through the Eastern District of New York.

                      (c)     The defendant DETELINA SUBEVA received bribe and

kickback payments of at least $2.2 million from the defendant ANDREW PEARSE.

                                         COUNT ONE
                             (Conspiracy to Commit Wire Fraud)

               94.    The allegations contained in paragraphs one through 93 are realleged

and incorporated as if fully set forth in this paragraph.

               95.    In or about and between 2011 and the date ofthe filing of this

Indictment, both dates being approximate and inclusive, within the Eastern District of New

York and elsewhere, the defendants JEAN BOUSTANl,NAJIB ALLAM,MANUEL

CHANG,ANTONIO DO ROSARIO,TEOFILO NHANGUMELE,ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA,together with others, did knowingly and

intentionally conspire to devise a scheme and artifice to defraud one or more investors and

potential investors in Proindicus, EMATUM and MAM,and to obtain money and property

from them by means of one or more materially false and fraudulent pretenses, representations

and promises, and for the purpose of executing such scheme and artifice, to transmit and

cause to be transmitted by means of wire communication in interstate and foreign commerce




                                               33
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 34 of 47 PageID #: 34




writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,

Section 1343.


              (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                         COUNT TWO
                          (Conspiracy to Commit Securities Fraud)

                96.   The allegations contained in paragraphs one through 93 are realleged

and incorporated as if fully set forth in this paragraph.

                97.   In or about and between 2013 and the date ofthe filing of this

Indictment, both dates being approximate and inclusive, within the Eastern District of New

York and elsewhere, the defendants JEAN BOUSTANI,NAJIB ALLAM,MANUEL

CHANG,ANTONIO DO ROSARIO,ANDREW PEARSE,SURJAN SINGH and

DETELINA SUBEVA,together with others, did knowingly and willfully conspire to use and

employ one or more manipulative and deceptive devices and contrivances, contrary to Rule

lOb-5 ofthe Rules and Regulations ofthe United States Securities and Exchange

Commission, Title 17, Code of Federal Regulations, Section 240.10b-5, by:(i) employing

one or more devices, schemes and artifices to defraud;(ii) making one or more untrue

statements of material fact and omitting to state material facts necessary in order to make the

statements made,in light ofthe circumstances under which they were made, not misleading;

and (iii) engaging in one or more acts, practices and courses of business which would and did

operate as a fraud and deceit upon investors and potential investors in EMATUM,in

connection with the purchase and sale of investments in EMATUM,directly and indirectly,

by use of means and instrumentalities ofinterstate commerce and the mails, contrary to Title

15, United States Code, Sections 78j(b) and 78ff.


                                               34
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 35 of 47 PageID #: 35




             98.    In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants JEAN BOUSTANI,NAJIB

ALLAM,MANUEL CHANG,ANTONIO DO ROSARIO, ANDREW PEARSE,SURJAN

SINGH and DETELINA SUBEVA,together with others, did commit and cause to be

committed, among others, the following:

                                        OVERT ACTS


                    (a)    On or about June 26,2013,Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE

Bank 2, which payment passed through a correspondent bank account in the United States

and the Eastern District of New York.


                    (b)    On or about July 21,2013, SUBEVA wrote an email to

BOUSTANI,PEARSE and DO ROSARIO,stating: "[W]e should also keep a cushion for

Proindicus of$17mn so that we don't need to go back to MoF and they are on our side."

                    (c)    On or about July 25,2013,Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE

Bank 2, which payment passed through a correspondent bank account in the United States

and the Eastern District of New York.


                    (d)    On or about September 1, 2013, Privinvest sent approximately

$1 million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE

Bank 2, which payment passed through a correspondent bank account in the United States

and the Eastern District of New York.


                    (e)    On or about October 11, 2013, Investment Bank 2 sent

$350 million in EMATUM loan proceeds, less its fees of more than $37 million, to
                                            35
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 36 of 47 PageID #: 36




Investment Bank 1's bank account at New York City Bank 1, which payment passed through

the Eastern District of New York.


                     (f)    On or about October 11, 2013,Investment Bank 1 sent

approximately $312 million in EMATUM loan proceeds from New York City Bank 1 to

Privinvest, which payment passed through the Eastern District of New York.

                     (g)    On or about October 23,2013, a Privinvest entity with a bank

account in the UAE sent approximately $800,000 to SlNGH's bank account at UAE Bank 2,

which passed through a correspondent bank account in the United States and through the

Eastern District of New York.

                     (h)    On or about November 24,2013,DO ROSARIO sent

BOUSTANl an invoice for $400,000 for a "Real Estate Project Purchase in Mozambique

Project," to be paid to the UAE-based bank account of a third party.

                     (i)    On or about November 26,2013,Privinvest wired $400,000

from its UAE-based bank through a bank in New York City to the UAE-based bank account

specified in the invoice referenced in subparagraph(h)above, which payment passed through

the Eastem District of New York.

                     (j)    On or about March 31,2014,DO ROSARIO sent BOUSTANl

an invoice for $1 million from a UAE-based third-party entity for "CONSTRUCTION

WORK IN THE MOZAMBICAN EXCLUSIVE ECONOMIC ZONE(EEZ)."

                     (k)    On or about April 2,2014, Privinvest wired $1 million from its

UAE-based bank through a bank in New York City and through the Eastem District of New

York to the UAE-based bank account specified in the invoice referenced in subparagraph (j)

above.

                                             36
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 37 of 47 PageID #: 37




                    (1)     On or about April 8, 2014, DO ROSARIO sent BOUSTANI an

invoice for $1.75 million for a "Real Estate Project Purchase in Mozambique."

                    (m)     On or about April 9, 2014, Privinvest wired $1 million from its

UAE-based bank through a bank in New York City and through the Eastern District of New

York to the UAE-based bank account specified in the invoice referenced in subparagraph (1)

above.


                    (n)     On or about May 28,2014, Privinvest wired $976,000 from its

UAE-based bank account through a bank in New York City and through the Eastern District

of New York to the UAE-based bank account specified in the invoice referenced in

subparagraph (1) above.

                    (o)     On or about April 8, 2014, BOUSTANI sent an email to

ALLAM detailing bribes and kickbacks Privinvest paid or intended to be paid in connection

with the Proindicus and EMATUM projects.

                    (p)     On or about March 14, 2016,DO ROSARIO and other co-

conspirators flew from London,England to John F. Kennedy International Airport, in

Queens, New York,to attend meetings with investors regarding the exchange ofthe

EMATUM loan participation notes for Eurobonds.

                    (q)     On or about March 15, 2016, during a meeting in New York

City, DO ROSARIO,together with others, provided false and misleading information to

investors regarding Mozambique's economic prospects, debt level and its ability and

intention to meet its EMATUM debt obligations to induce them to exchange EMATUM loan

participation notes for Eurobonds.

              (Title 18, United States Code, Sections 371 and 3551 et seq.I
                                            37
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 38 of 47 PageID #: 38




                                        COUNT THREE
      (Conspiracy to Violate the FCPA Anti-Bribery and Internal Controls Provisions)

               99.    The allegations contained in paragraphs one through 93 are realleged

and incorporated as if fully set forth in this paragraph.

               100. In or about and between January 2012 and February 2017, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ANDREW PEARSE,SURJAN SINGH and DETELINA SUBEVA,together

with others, did knowingly and willfully conspire to commit offenses against the United

States, namely:

                      (a)     Being an employee and agent of an issuer, to corruptly make use

ofthe mails and means of instrumentalities of interstate commerce in furtherance of an offer,

payment, promise to pay, and authorization ofthe payment of any money, offer, gift, promise

to give, and authorization ofthe giving of anything of value, to one or more foreign officials,

and to one or more persons, while knowing that all or a portion of such money and thing of

value would be and had been offered, given, and promised to one or more foreign officials,

for purposes of:(i) influencing acts and decisions of such foreign official in his or her official

capacity;(ii) inducing such foreign official to do and omit to do acts in violation of the

lawful duty of such official; (iii) securing any improper advantage; and (iv) inducing such

foreign official to use his or her influence with a foreign government and agencies and

instrumentalities thereof to affect and influence acts and decisions of such government and

agencies and instrumentalities, in order to assist Investment Bank 1 and others in obtaining

and retaining business, for and with, and directing business to, Privinvest, Investment Bank




                                               38
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 39 of 47 PageID #: 39




1, PEARSE,SINGH,SUBEVA,and others, contrary to the FCPA,Title 15, United States

Code, Sections 78dd-l and 78ff; and

                     (b)     To circumvent and cause to be circumvented a system of

internal controls at Investment Bank 1, contrary to Title 15, United States Code, Sections

78m(b)(2)(B), 78m(b)(4), 78m(b)(5) and 78ff(a).

              101. In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants ANDREW PEARSE,SURJAN

SINGH and DETELINA SUBEVA,together with others, did commit and cause to be

committed, among others, the following:

                                       OVERT ACTS


                     (a)     On or about November 19, 2012,PEARSE sent an email to

Investment Bank 1 Employee 1, stating that the EMEA Executive "said no to the

combination of Moz[ambique] and your friend [Privinvest Co-Conspirator 2], so we need to

structure him out of the picture."

                     (b)     In or about February 2013,PEARSE,SINGH and SUBEVA

commissioned Due Diligence Firm 1 to advise on potential corruption and bribery risks

involving members ofthe Mozambican government in the contemplated Privinvest

transaction, which diligence PEARSE,SINGH and SUBEVA then purposefully concealed

from Investment Bank 1's compliance department.

                     (c)     On or about February 15,2013, SINGH and SUBEVA provided

a list of Proindicus's intended directors to Due Diligence Firm I to pre-screen the potential

directors.




                                              39
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 40 of 47 PageID #: 40




                     (d)      On or about June 21,2013,PEARSE,SINGH and SUBEVA

submitted a memorandum to Investment Bank 1's Credit Risk Management team that falsely

described why the Proindicus Loan was being increased and failed to inform Investment

Bank 1 that the proposed loan increase was being used to make bribe and kickback payments

to the co-conspirators, including Mozambican government officials.

                     (e)      On or about July 8, 2013, Privinvest made a payment of$1

million from its bank account in the UAE to a bank account in Portugal for the benefit ofDO

ROSARIO, which passed through a correspondent bank account at New York City Bank 1

and the Eastern District of New York.


                     (f)      On or about July 27,2013,PEARSE sent an email from his

personal email account to SUBEVA at her personal email account, stating: "[I]f you go into

the properties of each doc, it shows you as the author. You may want to delete and resend"

the documents.


                    (g)       On or about August 4,2013, SUBEVA,using her personal

email account, sent an email to PEARSE at his personal email account that stated: "[A]s

promised, below is suggested 'script' for the DD [due diligence] meeting with the lady from

Ministry of Fisheries. These questions have been answered very well before so should

ensure a very productive low risk meeting. It overlaps well with the [Investment Bank 1]

list."


                    (h)       On or about August 4, 2013, SUBEVA sent an email to DO

ROSARIO providing information for a due diligence meeting with Investment Bank 1

scheduled for the next day.



                                             40
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 41 of 47 PageID #: 41




                    (i)     On or about August 5,2013, SUBEVA used her personal email

account to send PEARSE at his personal email account another due diligence script, which,

she explained,"[M]ay be helpful to go to S as it has gone to[DO ROSARIO]so he should be

prepared to handle the DD [due diligence] questions on competition, export plans and why

ADM [Abu Dhabi MAR]that are part of the list."

                    (j)     On or about August 5, 2013, SINGH traveled to Mozambique

and led the Investment Bank 1 deal team conducting due diligence for the EMATUM LPN

transaction.


                    (k)     On or about September 11,2013,Investment Bank 1 sent

approximately $500 million in EMATUM loan proceeds, less its fees, to Privinvest, which

payment passed through a correspondent bank account at New York City Bank 1 and the

Eastern District ofNew York.


                    (1)     On or about October 23, 2013, Logistics International sent a

wire transfer of$1,175 million to a Mozambican bank account for the benefit of DO

ROSARIO, which payment passed through a correspondent bank account at New York City

Bank 1 and the Eastern District of New York.


                    (m)     On or about May 15,2014, after receiving an email from a

member ofthe Investment Bank 1 deal team asking him to provide verification of

EMATUM's bank account details, DO ROSARIO forwarded the request to PEARSE, who

responded:"I am trying to get hold of uncle [SINGH]. Don't have a call pise until I have

spoken with him and conformed wot the [expletive] this is about."

                    (n)     On or about the same day. May 15, 2014, after speaking with

SINGH,PEARSE wrote an email to DO ROSARIO and BOUSTANI,stating: "Uncle is
                                            41
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 42 of 47 PageID #: 42




sorting it out. There is some stupid UK regulatory requirement.... In any event I told

him to tell [an Investment Bank 1 employee who made the initial request], that she is fired if

she doesn't behave in the future!"


               (Title 18, United States Code, Sections 371 and 3551 et seq.I

                                        COUNT FOUR
                         (Conspiracy to Commit Money Laundering)

               102. The allegations contained in paragraphs one through 93 are realleged

and incorporated as if fully set forth in this paragraph.

               103.   In or about and between 2013 and the date ofthe filing ofthis

Indictment, both dates being approximate and inclusive, within the Eastern District of New

York and elsewhere, the defendants JEAN BOUSTANI,NAJIB ALLAM,MANUEL

CHANG,ANTONIO DO ROSARIO,TEOFILO NHANGUMELE,ANDREW PEARSE,

SURJAN SINGH and DETELINA SUBEVA,together with others, did knowingly and

intentionally conspire to transport, transmit and transfer monetary instruments and funds to

one or more places outside the United States from one or more places inside the United

States, and to one or more places inside the United States from one or more places outside

the United States,(a) with the intent to promote the carrying on of one or more specified

unlawful activities, to wit:(i) a violation of the FCPA,Title 15, United States Code, Sections

78dd-l and 78ff;(ii) offenses against a foreign nation involving the bribery of a public

official or misappropriation, theft, and embezzlement of public funds by and for the benefit

of a public official, in violation of Mozambican law, as defined in Title 18, United States

Code, Section 1956(c)(7)(B)(iv);(iii) wire fraud, in violation of Title 18, United States Code,

Section 1343; and (iv)fraud in the sale of securities, in violation of Title 15, United States


                                               42
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 43 of 47 PageID #: 43




Code, Sections 78j(b) and 78ff(collectively, the "Specified Unlawful Activities"), contrary

to Title 18, United States Code, Section 1956(a)(2)(A); and(b)knowing that the monetary

instruments and funds involved in the transportation, transmission and transfer represented the

proceeds ofsome form of unlawful activity, and knowing that such transportation,

transmission and transfer was designed in whole and in part to conceal and disguise the

nature, location, source, ownership and control ofthe proceeds of one or more specified

unlawful activities, to wit: the Specified Unlawful Activities, contrary to Title 18, United

States Code, Section 1956(a)(2)(B)(i).

              (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COUNT ONE


               104.   The United States hereby gives notice to the defendants charged in

Count One that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(2), which requires any person

convicted ofsuch offense, to forfeit any property constituting, or derived from, proceeds

obtained directly or indirectly as a result of such offense.

               105. If any ofthe above-described forfeitable property, as a result of any act

or omission of the defendants:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or




                                               43
 Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 44 of 47 PageID #: 44




                       (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any other

property ofthe defendants up to the value ofthe forfeitable property described in this forfeiture

allegation.

               (Title 18,United States Code,Sections 982(a)(2)and 982(b)(1); Title 21,United

 States Code, Section 853(p))

                          CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS TWO AND THREE

                106.   The United States hereby gives notice to the defendants charged in

 Counts Two and Three that, upon their conviction of any such offenses, the United States

 will seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(1)(C)

 and Title 28, United States Code, Section 2461(c), which require any person convicted of

 such offenses to forfeit any property, real or personal, constituting, or derived from,proceeds

 obtained directly or indirectly as a result of such offenses.

                107. If any ofthe above-described forfeitable property, as a result of any act

 or omission of the defendants:


                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or




                                                44
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 45 of 47 PageID #: 45




                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                         CRIMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT FOUR


               108.   The United States hereby gives notice to the defendants charged in

Count Four that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

               109.   If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;




                                               45
Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 46 of 47 PageID #: 46




  it is the intent ofthe United States, pursuant to Title 21, United States Code,Section 853(p),

  as incorporated by Title 18, United States Code,Section 982(b)(1), to seek forfeiture of any

  other property ofthe defendants up to the value ofthe forfeitable property described in tliis

  forfeiture allegation.

                (Title 18,United States Code,Sections 982(a)(1) and 982(b)(1); Title 21,

  United States Code,Section 853(p))


                                                                  A TRUE BILL




                                                                 FOREPERSON




  RICHARD P.DONOGHUE
  UNITED STATES ATTORNEY
  EASTERN DISTRICT OF NEW YORK




 DEBORAH L CONNOk '
 CHIEF,MONEY LAUNDERING AND
 ASSET RECOVERY SECTION,
 CRIMINAL DIVISION,
 U.S.DEPARTMENT OF JUSTICE




 DANIEL S.KAHN
 CHIEF,FCPA UNIT,
 FRAUD SECTION,
 CRIMINAL DIVISION,
 U.S. DEPARTMENT OF JUSTICE



                                              46
                  Case 1:18-cr-00681-WFK Document 1 Filed 12/19/18 Page 47 of 47 PageID #: 47

F. #2016R00695
FORM DBD-34                  No.
JUN. 85
                                                 UNITED STATES DISTRICT COURT
                                                    EASTERN District o/NEW YORK
                                                          CRIMINAL DIVISION
                                                  THE UNITED STATES OF AMERICA

                                                                     vs.



                   JEANBOUSTANI, NAJIB ALLAM, MANUEL CHANG,ANTONIO DO ROSARIO, TEOFILO
                       NHANGUMELE,ANDREWPEARSE,SURJAN SINGH and DETELINA SUBEVA,
                                                                                                      Defendants.
                                                              INDICTMENT


                 (T. 18, U.S.C., §§ 371, 981(a)(1)(C), 982(a)(1), 982(a)(2)(B), 982(b)(1), 1343, 1349, 1956(h)and 3551 ^
                                                T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c).)


                                   A true WI.

                                                      C-
                                                                                                   Foreperson

                            Filed in open court this                                      day of
                            A.D. 20


                                                                                                           Clerk


                            Bail, $



                             Matthew S. Amatruda and Mark E. Bini, Assistant U.S, Attorneys(718)
                                254-7012j Margaret A. Moeser,Sean O'Donnell, David Fuhr, U.S.
                                      Department ofJustice Trial Attorneys,(202)353-2467


                                                                           47
